DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to the Amendment filed on 06/27/2022.

                                        Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5, 14 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Greig et al (Pub. No.: US 2017/0310543, cited by applicant) in view of Richman et al (Pub. No.: US 2014/0282747) and further in view of Bleacher et al (Pub. No.: US 2016/0134920).
Regarding claims 5 and 23, referring to Figures 1-3, Greig et al teaches portable server (i.e., wireless access point 2, Figs. 1-3) for wirelessly distributing content to a plurality of clients (i.e., clients 8, 10, 12, Figs. 1-3) in an aircraft (i.e., aircraft 1, Figs. 1-3), comprising:
a memory (i.e. memory 33, Figs. 1-3) or data store for storing content; and
a wireless content transceiver (i.e., wireless access point 2, Figs. 1-3) for wireless communication with one or more of the clients located within the aircraft for wireless distribution of at least some of the stored content from the portable server to one or more of the clients (i.e., Figures 1-3, page 2, paragraphs [0040]-[0047], page 3, paragraphs [0048]-[0059], page 4, paragraphs [0060]-[0071], and page 5, paragraphs [0072]-[0073]).
Greig et al differs from claims 5 and 23 in that he fails to specifically teach a wireless communication device which is configured to operate independently of the wireless content transceiver and which is configured to wirelessly receive information from one or more further wireless communication devices located within, and mounted to, the aircraft. However, Richman et al in Pub. No.: US 2014/0282747 teaches a content distribution system 250 comprises teach a wireless communication device (i.e., on board femtocell and cellular network 430A, Figs. 2A, 2B and 4A) which is configured to operate independently of the wireless content transceiver (i.e., on board WiFi network and WAP 300B, Figs. 2A, 2B and 4A) and which is configured to wirelessly receive information from one or more further wireless communication devices (i.e., passenger device 500A, Figs. 2A, 2B and 4A) located within, and mounted to, the aircraft (i.e., Figures 2A, 2B and 4A, page 3, paragraphs [0033]-[0036], page 4, paragraphs [0037]-[0042], page 5, paragraphs [0043]-[0044], and page 9, paragraph [0076]). And, Bleacher et al in Pub. No.: US 2016/0134920 teaches a portable IFE system 100 comprises a wireless communication device (i.e., cellular transceiver 706, Figs. 1, 2 and 7) which is configured to operate independently of the wireless content transceiver (i.e., WLAN transceiver 704, Figs. 1, 2 and 7) and which is configured to wirelessly receive information from one or more further wireless communication devices  located within, and mounted to, the aircraft (i.e., Figures 1, 2 and 7, page 5, paragraphs [0058]-[0061], page 6, paragraphs [0062]-[0064], and page 7, paragraph [0080]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the wireless communication device which is configured to operate independently of the wireless content transceiver and which is configured to wirelessly receive information from one or more further wireless communication devices located within, and mounted to, the aircraft as taught by Richman et al and Bleacher et al in the system of Greig et al. One of ordinary skill in the art would have been motivated to do this since allowing determining which of the user deportable electronic devices are located within the overlapping services area of the transceivers of the portable IFE systems and improving the performance of the system.
 Regarding claim 14, the combination of Greig et al, Richman et al and Bleacher et al teaches wherein at least one of: 
the wireless communication device is configured to wirelessly receive the information from each of the one or more further wireless communication devices located within, and mounted to, the aircraft at a data rate which is lower than a data rate at which the wireless content transceiver is configured to wirelessly distribute at least some of the stored content to one or more of the clients; 
the wireless communication device is configured to consume less power than the wireless content transceiver; 
the wireless communication device and the wireless content transceiver are configured to use different wireless communication standards or protocols (i.e., cellular transceiver 706 and WLAN transceiver 704, Figs. 1, 2 and 7 of Bleacher et al);
 the wireless communication device is configured to use a Bluetooth wireless communication standard or protocol,  wherein the wireless communication device comprises a Bluetooth receiver and each of the one or more further wireless communication devices comprises a Bluetooth transmitter; or 
the wireless communication device is configured to use a RFID wireless communication standard or protocol, for example wherein the wireless communication device comprises an RFID reader or scanner and each of the one or more further wireless communication devices comprises an RFID tag. 
Regarding claim 21, the combination of Greig et al, Richman et al and Bleacher et al teaches the portable server system for wirelessly distributing content to a plurality of clients in an aircraft, the portable server system comprising: a portable server; and the one or more further wireless communication devices located within, and mounted to, the aircraft (i.e., cellular transceiver 706 and WLAN transceiver 704, Figs. 1, 2 and 7 of Bleacher et al).
Regarding claim 22, the combination of Greig et al, Richman et al and Bleacher et al teaches the portable server system for wirelessly distributing content to a plurality of clients in an aircraft, the portable server system comprising: a plurality of portable servers; and a plurality of further wireless communication devices located within, and mounted to, the aircraft, each further wireless communication device corresponding to one of the portable servers, wherein the wireless communication device of each portable server is configured to operate independently of the wireless content transceiver of the same portable server and is configured to wirelessly receive information (i.e., portable IFE systems 100a and 100b, Figs. 1, 2 and 7 of Bleacher et al).

                                              Allowable Subject Matter
5.       Claims 6-9, 11, 12, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the objection above.




Response to Arguments
6.	Applicant’s arguments with respect to claims 5-9, 11, 12, 14 and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                           Conclusion
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is
(571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-
3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.
/HANH PHAN/Primary Examiner, Art Unit 2636